Citation Nr: 0122138	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for syncope.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
head injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.

6.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

In a November 1998 letter, the veteran indicated that he 
actually desired to claim entitlement to service connection 
for a left shoulder disability, rather than a right shoulder 
disability.  However, he has perfected an appeal only on the 
issue of entitlement to service connection for a right 
shoulder disability.  His claim of entitlement to service 
connection for a left shoulder disability was denied by a 
July 1985 rating decision.  The veteran did not perfect an 
appeal to that denial.  While his November 1998 communication 
may represent a claim to reopen his claim of entitlement to 
service connection for a left shoulder disability, he has not 
perfected any appeal of that claim and that claim is not 
before the Board.  Therefore, that claim is referred to the 
RO for the appropriate action.

The veteran's claim of entitlement to service connection for 
headaches is addressed in the remand attached to this 
decision.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence does not demonstrate that the veteran 
currently has any right shoulder disability or that he had 
any right shoulder disability in service.

3.  Although the evidence does show a diagnosis of syncope in 
service, the evidence does not show that the veteran 
currently has any syncope or that the inservice syncope 
resulted in any chronic residuals.

4.  The March 1995 rating decision that denied service 
connection for a head injury is final.

5.  The evidence submitted subsequent to the March 1995 
rating decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a head injury.

6.  The July 1989 and October 1994 rating decisions that 
denied service connection for depression are final.

7.  The evidence submitted subsequent to the October 1994 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for depression.

8.  The evidence does not show that the veteran's right ankle 
disability is productive of any ankylosis of the right ankle 
or of marked limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right shoulder disability are not met.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2000).

2.  The criteria for entitlement to service connection for 
syncope are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2000).

3.  The March 1995 rating decision that denied service 
connection for a head injury is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2000).

4.  The evidence received subsequent to the March 1995 rating 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
head injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.102, 3.156 (2000).

5.  The July 1989 and October 1994 rating decisions that 
denied service connection for depression are final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

6.  The evidence received subsequent to the October 1994 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for depression.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.102, 3.156.

7.  The criteria for entitlement to an increased rating, 
greater than 10 percent, for a right ankle disability, are 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.655, 
4.71a, Diagnostic Code 5270, 5271 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  38 C.F.R. § 
3.159 is revised in its entirety and now includes definitions 
such as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-
(3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations that contain the criteria for service connection 
for the claimed disabilities, and a higher evaluation for 
disc disease, and has, by information contained in letters, 
rating actions, the statement of the case and supplemental 
statements of the case, been advised of the evidence 
considered in connection with his appeal, and the evidence 
potentially probative of the claims throughout the procedural 
course of the claims process.

The RO has informed the veteran by its letters, the statement 
of the case, and the supplemental statement of the case; of 
the evidence needed to substantiate his claims, and has also 
advised him of the evidence it has obtained and of any 
evidence he should obtain.  The RO has also sought to obtain 
records of treatment reported by the veteran.  Further, it 
has attempted to afford him VA examinations.  The Board finds 
that these efforts have resulted in compliance with the 
notice and duty to assist requirements of current law and 
regulations.  No further assistance is required prior to 
adjudication of this claim.

The veteran, through his representative has had an 
opportunity to present argument to the Board regarding the 
new law.  The implementing regulations were adopted 
subsequent to that opportunity.  However, as described above, 
the implementing regulations merely provide detail as to how 
the law is to be implemented and define terms used in the new 
law.  The regulations do not bestow any additional rights on 
the veteran.  Therefore, the Board does not find that the 
veteran is prejudiced by its consideration of his claims at 
this time.

The Board notes that the veteran failed without explanation, 
to report for joint examinations that were necessary to 
evaluate his claims for service connection for a right 
shoulder disability, and the severity of his ankle 
disability.  Under the new law, an examination will be 
provided where there is competent evidence of a current 
disability or symptoms of a current disability, evidence the 
disability might be related to service, and the current 
record is insufficient to decide the claim.  As will be 
discussed below, there is no competent evidence of current 
right shoulder disability, or syncope, not is there competent 
evidence of current symptoms of these disabilities.  The 
veteran has not reported symptoms of these disabilities.  
Therefore, additional efforts to provide examinations are not 
required.  With regard to the right shoulder disability, the 
provisions of 38 C.F.R. § 3.655 (2000), require that where a 
veteran fails without good cause to report for an examination 
scheduled in conjunction with an original claim; the claim 
will be decided on the basis of the evidence of record.

For these reasons, the Board finds that VA has complied with 
its duties to provide notice and assistance to the veteran.

I.  Entitlement to service connection for a right shoulder 
disability and syncope.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  Disability 
that is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).

Entitlement to service connection requires evidence showing a 
current disability, the presence of a disability in service, 
and a relationship or continuity of symptomatology between 
the current disability and the inservice disability.  
38 U.S.C.A. § 1110; Hickson v. West, 12 Vet App 247, 253 
(1999); 38 C.F.R. § 3.303, 3.304.

A.  A right shoulder disability

There is no evidence of record that shows that the veteran 
has any current right shoulder disability or that he had any 
right shoulder disability or injury while in service.  In the 
absence of a current disability for which service connection 
can be established, the veteran's claim must be denied.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for a right shoulder 
disability are not met and the veteran's claim therefor is 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310.

B.  Syncope

A December 6, 1981, service medical report shows that the 
veteran reported to the emergency room complaining of a 
sudden onset of chest pain and that he had passed out with 
loss of consciousness for 30 to 60 seconds and fallen and hit 
his head.  The assessment was of chest pain, possibly non-
cardiac in nature, possibly syncope, probably vaso-vagal from 
the pain.

A December, 7, 1981, service medical report shows that the 
veteran was diagnosed with probable vaso-vagal syncope.

The veteran's February 1985 service separation examination 
notes the December 1981 loss of consciousness and the 
diagnosis of vaso-vagal syncope.

There is no post-service evidence of record that demonstrates 
that the veteran has been diagnosed with any syncope 
following that December 1981 incident.  Furthermore, there is 
no evidence of record showing that the veteran has been 
diagnosed with any chronic residuals of that incident of 
syncope that would represent a disability for which service 
connection could be granted.  In the absence of a current 
disability for which service connection can be established, 
the veteran's claim must be denied.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for syncope are not met and 
the veteran's claim therefor is denied.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2000).


II.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a head 
injury and depression.

The claimant contends that new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a head injury and depression.  After a review 
of the record, the Board finds that the claimant has 
submitted new and material evidence with regard to his claim 
of entitlement to service connection for a head injury and 
that claim is reopened.  However, the Board finds that the 
claimant has not submitted new and material evidence with 
regard to his claim of entitlement to service connection for 
depression and that claim is not reopened.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
redundant and cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
When determining whether the claimant has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence submitted since the last final 
denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); 
Glynn v. Brown, 6 Vet. App. 523 (1994).  The evidence 
received subsequent to the last final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (2000) in order to have a 
finally denied claim reopened under 38 U.S.C. § 5108 (West 
1991).  Then, if new and material evidence has been submitted 
to reopen the claim, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); see also Winters v. West, 12 Vet. App. 203, 
206 (1999); Elkins v. West, 12 Vet. App. 209 (1999).

A.  A head injury

The Board notes that the claimant did not perfect an appeal 
of the March 1995 rating decision denial of his claim of 
entitlement to service connection for a head injury.  That 
rating decision is final.  38 U.S.C.A. § 7105.  Therefore, 
pursuant to the Court's holding in Evans v. Brown, 9 Vet. 
App. 273 (1996), the Board will consider whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a head injury 
subsequent to the March 1995 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310.

The new evidence received subsequent to the March 1995 rating 
decision includes the June 1997 claim for entitlement to 
service connection for a head injury.  In that claim, the 
veteran clarifies that he is claiming entitlement to service 
connection for a head injury incurred when he fell in service 
in December 1981 due to a probable syncope and hit his head.

The March 1995 rating decision considered only whether 
entitlement to service connection was warranted for a head 
injury as a result of a November 1982 blow to the head, but 
did not consider whether entitlement to service connection 
for a head injury was warranted for the December 1981 fall.  
Thus, the Board finds that the veteran has advanced a new 
factual basis for his claim of entitlement to service 
connection for a head injury.  As that basis of entitlement 
was not considered in the March 1995 rating decision, the 
veteran's claims statements represent new and material 
evidence, especially in light of the service medical records 
which demonstrate syncope with a fall in 1981 while the 
veteran was in service.  Therefore, the Board finds that the 
veteran's assertions, deemed credible for the purpose of 
determining whether they represent material evidence, are so 
significant that they must be considered in order to fairly 
decide the merits of his claim.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for a head injury and that claim is 
reopened.  To that extent only this claim is allowed.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.102, 3.104, 3.156.

B.  Depression

The Board notes that the claimant did not perfect an appeal 
of the July 1989 rating decision denial of his claim of 
entitlement to service connection for depression.  The 
claimant also did not perfect an appeal of the October 1994 
rating decision denial of entitlement to service connection 
for depression.  Those rating decisions are final.  
38 U.S.C.A. § 7105.  Therefore, pursuant to the Court's 
holding in Evans v. Brown, 9 Vet. App. 273 (1996), the Board 
will consider whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for depression subsequent to the October 1994 
rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2000).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must essentially produce evidence, which in 
conjunction with the evidence already of record, tends to 
show that depression was incurred in or aggravated by his 
service or is proximately due to or the result of a disease 
or injury incurred in or aggravated by service.  The Board 
finds that there is no new evidence of record which shows 
that connection.

The new evidence received subsequent to the October 1994 
rating decision consists of VA and private medical records, 
lay statements in support of the veteran's claim, and claims 
statements submitted by the claimant.  The file  also 
contains duplicate copies of evidence previously considered 
which are not considered to be new evidence.

The claimant has submitted VA and private medical records 
that are in part new as they were not previously before the 
Board.  These records relate to the current treatment of the 
claimant's depression, dysthymia, and substance abuse 
disorders.  However, those medical reports do not provide 
evidence that shows that any current depression or dysthymia 
was incurred in or aggravated by service or is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.

Therefore, the Board finds that the medical evidence 
submitted subsequent to the October 1994 rating decision, 
while in some part new, is not material because it does not 
bear directly and substantially on the specific matter of the 
claim, as it does not provide evidence that any current 
depression or dysthymia is related to his service.  Such a 
showing would be required in order for the evidence to bear 
directly and substantially upon the claim such that the 
evidence would be so significant that it must be considered 
to fairly decide the merits of the claim.  The evidence 
submitted merely shows ongoing treatment for a mental 
disorder without any evidence linking that disorder to the 
veteran's service.  As such, the evidence is essentially 
duplicative of evidence previously considered.

The claimant, in his claims statements, contends that his 
current depression is related to his service.  However, he 
has not provided competent medical evidence verifying that 
any current depression was incurred in or aggravated by 
service or is proximately due to or the result of any disease 
or injury incurred in or aggravated by service.  These 
statements relating to his claim are essentially the same as 
assertions the claimant made in connection with the prior 
claim, and therefore are cumulative and do not constitute new 
evidence.

Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Lay persons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
claimant simply has not submitted competent medical evidence 
which shows that any current depression was incurred in or 
aggravated by service or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.  Therefore, the claims statements are not material 
as they do not bear directly and substantially upon the claim 
such that they must be considered in order to fairly decide 
the merits of the claim.

The veteran has submitted an August 1997 statement from 
someone listed as a "Consultant."  However, that piece of 
evidence does not indicate that the consultant is a medical 
professional.  In any event, this statement is merely a 
summary of evidence already of record and does not serve to 
link the current depression to service.

The Board finds that the claimant has not submitted evidence 
showing that any current depression was incurred in or 
aggravated by active service or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  In short, the claimant has produced no competent 
medical evidence relating any depression to his service in 
any way.  Such evidence would be required in order for any 
new evidence to be material.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for depression and that claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.102, 
3.104, 3.156.

III.  Entitlement to an increased rating for a right ankle 
disability.

The veteran contends that his right ankle disability is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The veteran established service connection for status post 
fracture of the right ankle with pain at extremes of motion 
by means of a July 1985 rating decision, which assigned a 10 
percent disability rating.  That rating was continued by a 
December 1997 rating decision, which is the subject of this 
appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Ankle disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5270 and 5271 of the 
Schedule.  38 C.F.R. § 4.71a (2000).  Under those criteria, a 
rating of 10 percent is warranted where the evidence shows 
moderate limitation of ankle motion.  A rating of 20 percent 
is warranted where the evidence shows marked limitation of 
ankle motion or ankylosis of the ankle in plantar flexion 
less than 30 degrees.  38 C.F.R. § 4.71a (2000).  The normal 
range of ankle motion is from 0 degrees to 20 degrees of 
dorsiflexion and from 0 degrees to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2000).

The terms "mild" and "marked" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2000).  The use of terminology such as "mild" or "marked" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

A VA discharge summary for the period from May 15, 1997, to 
August 26, 1997, lists a diagnosis of chronic ankle pain.

The veteran was scheduled for a VA joints examination on 
October 22, 1997, to provide evidence of the current extent 
and severity of his right ankle disability.  However, the 
veteran failed to report for that examination.

The evidence of record does not show ankylosis of the 
veteran's right ankle.  Furthermore, the evidence also does 
not provide reliable evidence regarding the presence or 
extent of any loss of motion, excess motion, weakened motion, 
excess fatigability, or pain on motion.  Therefore, the Board 
finds that the evidence does not demonstrate that the 
criteria for an increased rating, greater than 10 percent, 
are met for the veteran's right ankle disability.

The regulations also provide that when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2000).  In this case an examination is necessary 
to determine the current severity of the right ankle 
disability.  For instance, there is no current evidence of 
the range of motion in the right ankle.  The veteran has not 
explained his failure to report, and the Board must conclude 
that good cause has not been shown for that failure.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for a right ankle disability are not met and the veteran's 
claim therefor is denied.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.655, 4.71a, Diagnostic Code 5270, 5271 
(2000).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for syncope is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a head injury 
and that claim is reopened.  To that extent only the claim is 
allowed.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for depression, 
and the benefits sought on appeal with regard to that 
disability remain denied.

Entitlement to an increased rating, greater than 10 percent, 
for a right ankle disability, is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000); 38 U.S.C. 
§ 5103A.

The evidence shows that the veteran was treated for headaches 
while in service.  He was diagnosed with headaches and with 
post-concussion headaches.  The evidence also shows that the 
veteran currently complains of headaches.  The Board finds 
that a VA examination is needed to determine whether or not 
any current headaches may be a residual of the veteran's 
inservice blow to the head, automobile accident, or fall due 
to probable syncope, or may be otherwise related to the 
veteran's service.

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a head injury.  It is now incumbent 
upon the RO to review the entire evidentiary record, in 
accordance with regulatory and statutory provisions that 
govern the adjudication of a reopened claim, prior to any 
further Board consideration of this issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
1997.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2))

2.  The RO should schedule the veteran 
for a neurological examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically the examiner should provide 
the following information:

a)  The examiner should state 
whether or not the veteran has any 
disability manifested by headaches 
and if so, should provide a 
diagnosis.

b)  If a disability manifested by 
headaches is shown, the examiner 
should state whether it is as likely 
as not that disability was incurred 
in or aggravated by the veteran's 
service, is proximately due to or 
the result of a disease or injury 
incurred in or aggravated by 
service, or is the result of his 
inservice blow to the head, 
automobile accident, or fall due to 
probable syncope.  In providing an 
opinion as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal of entitlement to 
service connection for headaches and a 
head injury on the merits, complying with 
all applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may result in the denial of 
the claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  

In addition, the VBA ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV,  8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



